Citation Nr: 0311775	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  96-51 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for a bilateral wrist 
disability.

2.	Entitlement to service connection for a bilateral knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from January 1992 to June 
1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  September 1995 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In October 1998 and September 2000, the Board remanded this 
case to the RO.  The case was most recently returned to the 
Board in July 2002.


REMAND

In August 2002, the undersigned Veterans' Law Judge directed 
the Board's development unit to arrange for an examination of 
the veteran and an opinion by the examiner as to the likely 
etiology of the veteran's current bilateral wrist and knee 
disabilities.  The examination took place in January 2003, 
and the examiner stated an opinion on the question of the 
likelihood that the veteran's current bilateral wrist and 
knee disabilities are related to her active service.  In 
April 2003, the Board notified the veteran of the additional 
evidence which had been obtained by its development unit and 
afforded her an opportunity to submit further evidence or 
argument.

However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit held that the provisions of 38 C.F.R. § 19.9(a)(2), 
which authorized the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver were invalid because they were 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which... is subject to decision 
by the Secretary shall be subject to one review on appeal to 
the Secretary."

Under the circumstances, the Board finds that it is necessary 
to remand this case to the RO so that the RO may initially 
consider the findings and opinion of the VA examiner in 
January 2003 and readjudicate the veteran's claim prior to 
any further appellate review.  Accordingly, this case is 
remanded to the RO for the following:

The RO should notify the veteran that she may submit 
additional evidence and argument on the matters which 
the Board has remanded to the RO pursuant to 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto and should be notified of the 
evidence which would be necessary to substantiate her claim, 
as required by the Veterans Claims Assistance Act of 2000.  
The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The purpose 
of this REMAND is to afford the veteran due process of law.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until she receives further notice.



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




